WILLIAMS, Justice
(dissenting).
A clause in the policy lettered “K”, reads: “When claim for permanent total disability of the insured due to bodily injuries or disease covered by this policy, has been filed and approved while this policy is in full force, there will be no further payments due, but the insured will draw benefits as provided in the policy.”
The last-quoted clause in the majority opinion is lettered “L” in the policy. The insurance company by its own act has incorporated both clauses “K” and “L” under the heading “Waiver of Premiums.” This topic head is in large bold type. By their act in so doing it is not unreasonable to conclude that the two clauses are related, and the provisions of clause “L” are applicable to permanent total disability as mentioned in clause “K”. Otherwise, the grouping of the two clauses is misleading and would not be in keeping with the notice on the face of the policy reading, “Neither you nor your family will need to employ legal assistance to collect indemnities hereunder.” If clause “L” be construed as relating to all the provisions of the policy and to control the losses provided for under the heading “Specific Total Losses,” then liability in the face amount of the policy of $1,000 will attach only in the event the insured dies from injuries within a certain period of 29 days, that is, after the 60th day and before the 91st day of the injury. And, further, if “L” be construed as relating to all provisions of the policy, then the provisions of the policy that they will pay $100 monthly benefits for injuries and disease from the first day is an idle gesture, and, in my judgment, is a fraud on the insuring public. Contracts of insurance are to be strictly construed in favor of the insured. To invoke this rule of construction and hold clause “L” applicable and related only to clause “K” will be in harmony with the act of the company in incorporating both clauses under the same heading, and, in some measure, will be in keeping with the excessive $50 annual premium rate charged for the insurance here involved.
For the reasons indicated, I do not concur in the majority opinion wherein the amount of liability is reduced 50%.